Per Curiam.

The basis for reversal of the judgment by this court in case No. 74-589 was the lack of findings of fact relative to the duties “assigned to and performed by” the deputies, Pratt and Johnson. The record shows that the only evidence before the State Personnel Board of Review bearing on the duties of these deputies is included in a stipulation. The pertinent portion of that stipulation reads: ■
“These two men performed all of the functions and duties and had all of the responsibilities which are normally assigned to deputy sheriffs in similar counties throughout the state of Ohio. But, that insofar as the internal operation of the sheriff’s office of Wood County and similar counties throughout the state of Ohio- ar.e concerned, Pratt and Johnson did not under normal circumstances have any administrative responsibility for directing the operations of the office.”'
It is the opinion of this court that the foregoing stipulated matters do not provide a sufficient basis for determination of the duties “assigned to and performed by” the appellees.
■ Therefore, the judgment of the Court of Appeals is reversed and the cause is remanded to the Court of Appeals with instructions that the cause be returned to the State Personnel Board of Review for further proceedings for the purpose of taking evidence to determine whether the duties assigned to and performed by the appellees “were *90such as to render them members of the unclassified civil service under R. C. 124.11(A) (9).”

Judgment reversed.

O’Neill, C. J., Herbert, Celebrezze and W. Brown,, JJ., concur.
Corrigan and P. Brown, JJ., dissent on the basis of the dissenting opinion of Corrigan, J., in In re Termination of Employment (1974), 40 Ohio St. 2d 107, at 117.
Stern, J., dissents.